Pee Ctjeiatvi,
It appears from the testimony in this case that in other mines, and in other parts of appellant’s mine, the signal to hoist or lower cars was located in a safety hole. If the deceased had been in such a hole when he was attempting to ring the bell to signal the engineer, he could not have been struck by the car which ran down the slope and jumped the track. Whether the defendant’s failure to provide a safety hole where the deceased was working, was negligence, was properly regarded by the learned trial judge as a question of fact for the jury. It was the only question in the case, and judgment on the verdict is affirmed.